Title: To George Washington from William Bingham, 25 March 1797
From: Bingham, William
To: Washington, George



Dear sir
Philadelphia March 25th 1797

Amongst the Number that experience the Hospitalities of Mount Vernon, there are none whose personal Merit (independent of their Education, their Rank & Pretensions) more deservedly entitle them to this attention, than my Friends Mons’ d’Orleans, Mons’ de Montpensier & Mons’ de Beaujolois.
Your previous Acquaintance with these Gentlemen, renders it unnecessary to recommend them more pointedly to your Notice & Civilities.
They intend, after paying their Respects to you & Mrs Washington, to make a Short Excursion to the Westward. I have the Honor to be with Respect Sir Your obed. hble servt

Wm Bingham

